Exhibit 10.60 ASSET PURCHASE AGREEMENT dated as of OCTOBER 7, 2009 by and among TRIAD GUARANTY INSURANCE CORPORATION, TRIAD GUARANTY INC. and ESSENT GUARANTY, INC. Table of Contents Page ARTICLE ISALE AND PURCHASE OF ASSETS 1 CERTAIN TERMS 1 SALE AND PURCHASE OF PURCHASED ASSETS. 1 ASSUMPTION OF CERTAIN LIABILITIES. 4 ARTICLE IIPURCHASE PRICE, CLOSING AND RELATED MATTERS 4 PURCHASE PRICE 4 CLOSING 6 CLOSING DELIVERIES. 6 CLOSING EXPENSES. 7 PURCHASE PRICE ALLOCATION 8 WITHHOLDING TAXES 8 ARTICLE IIIREPRESENTATIONS AND WARRANTIES OF TGIC 8 ORGANIZATION AND GOOD STANDING 8 AUTHORIZATION; ENFORCEABILITY 9 NO CONFLICT. 9 GOVERNMENTAL CONSENTS 9 LEGAL COMPLIANCE 10 LICENSES, PERMITS AND ORDERS 10 LITIGATION 10 COMMISSION REPORTS 11 TITLE TO ASSETS; CONDITION 11 ABSENCE OF CERTAIN CHANGES OR EVENTS 11 INTELLECTUAL PROPERTY. 11 SUBLEASE PROPERTY 14 ASSUMED CONTRACTS 14 EMPLOYEES AND CONSULTANTS. 15 EMPLOYEE BENEFITS PLANS. 16 TAX RETURNS AND PAYMENTS 16 INSURANCE. 17 SOLVENCY, ADEQUACY OF CONSIDERATION, OTHER ASSET SALES AND STATUS 17 SECURITY PROGRAMS 17 BROKERS’ FEES 18 RIGHT TO PURCHASE PRICE 18 DISCLOSURE 18 ARTICLE IVREPRESENTATIONS AND WARRANTIES OF THE BUYER 18 ORGANIZATION AND GOOD STANDING 18 AUTHORIZATION; ENFORCEABILITY 18 NO CONFLICT. 18 GOVERNMENTAL CONSENTS 19 LITIGATION 19 BROKERS’ FEES 19 FINANCING 19 ARTICLE VCOVENANTS 19 ACCESS AND INVESTIGATION 19 i Table of Contents Page OPERATION OF THE BUSINESS. 20 EMPLOYMENT MATTERS. 21 EFFORTS TO CONSUMMATE. 23 EFFORTS TO OBTAIN CONSENTS FROM THIRD PARTIES. 24 NOTIFICATION. 25 NO NEGOTIATION. 26 NON-SOLICITATION. 26 CONFIDENTIAL INFORMATION. 27 ACKNOWLEDGMENT 27 TAX MATTERS. 28 CERTAIN LIMITATIONS ON RESALE 29 RELEASE 29 ARTICLE VICONDITIONS PRECEDENT TO THE BUYER’S OBLIGATION TO CLOSE 29 ACCURACY OF REPRESENTATIONS 29 PERFORMANCE 29 CONSENTS 29 FANNIE MAE; FREDDIE MAC 29 NO PROCEEDINGS OR ILLEGALITY 30 NO BANKRUPTCY OR RECEIVERSHIP 30 NO MATERIAL ADVERSE CHANGE 30 CLOSING DELIVERIES 30 ARTICLE VIICONDITIONS PRECEDENT TO THE SELLERS’ OBLIGATION TO CLOSE 30 ACCURACY OF REPRESENTATIONS 30 PERFORMANCE 30 CONSENTS 31 NO PROCEEDINGS OR ILLEGALITY 31 NO BANKRUPTCY OR RECEIVERSHIP 31 CLOSING DELIVERIES 31 ARTICLE VIIITERMINATION 31 TERMINATION EVENTS 31 EFFECT OF TERMINATION 32 ARTICLE IXINDEMNIFICATION; REMEDIES 32 SURVIVAL OF REPRESENTATIONS, WARRANTIES AND COVENANTS 32 INDEMNIFICATION. 32 DEFENSE OF CLAIMS 34 ARTICLE XDEFINITIONS 35 CERTAIN DEFINITIONS 35 GENERAL INTERPRETATION 42 ARTICLE XIMISCELLANEOUS 43 EXPENSES 43 PRESS RELEASES AND PUBLIC ANNOUNCEMENTS 43 NOTICES; CERTAIN CONSENTS. 43 MANDATORY AND BINDING ARBITRATION. 45 FURTHER ASSURANCES 46 ii Table of Contents Page AMENDMENTS AND WAIVERS 46 ENTIRE AGREEMENT 46 ASSIGNMENTS, SUCCESSORS AND NO THIRD-PARTY RIGHTS 46 SEVERABILITY 46 NO MERGER OR CONTINUATION 46 GOVERNING LAW 47 COUNTERPARTS; FACSIMILE 47 GUARANTY 47 Exhibit A: Opinion of Counsel Exhibit B: Sellers’ Officer Certificate Exhibit C: Sellers’ Secretary Certificate Exhibit D: Buyer’s Officer Certificate Exhibit E: Buyer’s Secretary Certificate Exhibit F: Bill of Sale Exhibit G: Assignment and Assumption Agreement Exhibit H: Sellers’ Account Exhibit I: Services Agreement Exhibit J: Sublease Exhibit K: Press Release Schedule I: Allocation Disclosure Schedule iii ASSET PURCHASE AGREEMENT This Asset Purchase Agreement (this “Agreement”) is entered into as of October 7, 2009 by and among Triad Guaranty Insurance Corporation, an Illinois domiciled insurance company (“TGIC”), and Triad Guaranty Inc., a Delaware corporation (“TGI” and, together with TGIC, the “Sellers”) and Essent Guaranty, Inc., a Pennsylvania stock insurance company (the “Buyer”). RECITALS WHEREAS, the Sellers wish to sell and the Buyer wishes to purchase the Purchased Assets upon the terms and subject to the conditions set forth in this Agreement. AGREEMENT NOW, THEREFORE, in consideration of the premises and the mutual representations, covenants and agreements hereinafter set forth, the adequacy and sufficiency of which are hereby acknowledged, the parties hereto hereby agree as follows: ARTICLE I SALE AND PURCHASE OF ASSETS 1.1Certain Terms.Certain capitalized terms used in this Agreement have the definitions assigned to them in Article X. 1.2Sale and Purchase of Purchased Assets. (a)Purchased Assets.Subject to the terms and conditions of this Agreement, at the Closing, each Seller shall sell, convey, assign, transfer and deliver to the Buyer, and the Buyer shall purchase, free and clear of all Encumbrances, all right, title and interest of such Seller in and to the following Assets (collectively, the “Purchased Assets”): (i)all tangible and intangible Assets included in the systems, data center, core services and data listed in Section 1.2(a)(i) of the Disclosure Schedule; (ii)all computer program object code, source code, supporting technical and user documentation and media for all software applications of any kind comprising or otherwise part of any proprietary computer programs used in connection with the items described in Section 1.2(a)(i) of the Disclosure Schedule or otherwise used in or necessary to the Sellers’ underwriting, policy administration, billing, customer service, claims handling, risk management, information technology and technology development operations, policies and procedures (including without limitation in the United States and Canada), and all obsolete and unsupported versions as well as all currently-supported versions of any of the foregoing, together with all customizations, enhancements, modifications, updates, upgrades, patches and works-in-progress, and all intellectual property rights therein, including without limitation all of the foregoing described in Section 1.2(a)(ii) of the Disclosure Schedule; 1 (iii)all graphical user interfaces and application program interfaces of any kind used in connection with any of the items referenced in subclause (i) or (ii) above, including without limitation all of the foregoing described in Section 1.2(a)(iii) of the Disclosure Schedule; (iv)except to the extent specifically excluded pursuant to Section 1.2(b), all servers, routers, desktop computers, laptops, fixed and mobile computer storage devices, network equipment, non-fixed media (i.e., CDs, historical backup tapes, USB drives, thumb drives or other storage devices that can be temporarily attached to a computer) (but excluding all data on any historical backup tapes which shall remain Triad’s) and all other computer and electronic equipment of any kind used by any Seller in the operation, maintenance or support of any of the items referenced in subclause (i), (ii) or (iii) above, including without limitation all of the foregoing described in Section 1.2(a)(iv) of the Disclosure Schedule; (v)all other documentation, forms, records (including maintenance and support records and audit records), procedures, policy documents, system specifications, scripts, logs, programmer notes, databases and other materials of any kind, whether in print or electronic form, used by any Seller in the operation, maintenance or support any of the items referenced in subclause (i), (ii), (iii) or (iv) above, including without limitation all of the foregoing described in Section 1.2(a)(v) of the Disclosure Schedule; (vi)except to the extent specifically excluded pursuant to Section 1.2(b), all licenses, leases, proprietary information agreements, confidentiality agreements, consulting agreements, service agreements and other Contracts of any kind (whether written or oral) to which either Seller is a party (or under which either Seller has rights) relating to operating system software, application software, hardware, network services, telecommunications services, data processing or storage services or information security services, and which are used in connection with the ownership, operation, use or maintenance of any of the Assets referred to in subclause (i), (ii), (iii) or (iv) above, including without limitation all of the foregoing described in Section 1.2(a)(vi) of the Disclosure Schedule (the “Assumed Contracts”); (vii)except to the extent specifically excluded pursuant to Section 1.2(b), all office furniture and fixtures located in the Sublease
